By the Court.
“To give the plaintiff an opportunity of proving the services rendered by him for the defendant, and their value,” when, the plaintiff had already had such opportunity at the trial, but had declined it, is not a sufficient ground for a new trial, especially where it is not even pretended that any surprise or misapprehension had occurred.
No errors of law had been committed by the Court below at the trial; it had found for the defendant upon the issues of the fact involved, and the evidence was cléarly conflicting in its character. Upon the application for the new trial, it fully adhered to the findings, and under such circumstances the motion for a new trial should have been denied.
Order granting new trial reversed. Remittitur forthwith.